Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 1 of 24




     1:20-CV-00005




    Exhibit C
                Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 2 of 24




NATURE
ACTION
  NEW YORK CITY COMMISSION OF HUMAN RIGHTS

  —                                                                   x




  SCOTT       TRENT,


                                   Complainant,                                  COMPLAINT


                                                                                                   c




  PACE UNIVERSITY and FREDERICA “FREDDI” WALD.
                                                                                              3    22%

                                                                                              a]   3      o>


                                  Respondents.                                                w      Ges


                                                                  x                           U      238


                                                                                              ge
                                                                                              4
                                                                                                      §
             Pursuant to the New York City Human Rights Law, and New York City Adminisffative ~



 Code § 8-101 ef seg.     Complainant, Scott Trent (“Trent”), by and through his attorney, Roger S.



 Blank, P.C., hereby brings a series of claims against Respondents, Pace University (“Pace”) and


 Frederica “Freddi” Wald, (“Wald”) (hereinafter collectively referred to as, “Respondents”),



 located at One Pace Plaza, New York, New York 10038 with unlawful discriminatory practices



 relating to employment in violation of New York City Administrative Code § 8-101 et Seq. On


 the basis of gender discrimination and retaliation, of which the following is a statement:




                                       OF

        1.        Plaintiff Trent brings this action seeking redress because he was continually



subjected to sexual harassment and retaliation beginning in May 2014 and ending on August 22, |


2017, when he was terminated for refusing to have a sexual relationship with his boss,


Respondent Wald. Trent was continually subjected to sexually suggestive


intimidation, unconsented to sexual touching and retaliation for refusing to submit to and gratify


the sexual demands of Respondent Wald while Trent was employed by Respondent Pace.
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 3 of 24



        2.         Respondent Wald was a senior employee of Respondent Pace and was entrusted

by Respondent Pace with significant authority in the workplace.

        3.         At all times relevant to this action, in violation of federal, state and local laws and

regulations, Respondents created, fostered, promoted and perpetuated policies and practices that

resulted in the creation of a work environment ravaged with frequent, pervasive, unwanted

sexual comments, advances, requests and other similar harassing conduct, and retaliation for

same when it was rebuffed by Trent.

        4.         As a result of this conduct, Respondent s Pace and Wald discriminated against

Plaintiff Trent.

        5.         As a result of this conduct, Trent brings this complaint pursuant to Title VII of the

Civil Rights Act of 1964 § 7, 42 U.S.C. § 2000e et seq (1964) (“Title VII”), Title IX, Education

Amendments of 1972, 20 U.S.C. § 1681-1682, subpart E, §106.51 (“Title IX”), the New York

State Human Rights Law, N.Y. Executive Law § 290 et seq. (“NYSHRL”), the New York City

Human Rights Law, and N.Y. Administrative Code § 8-101 et seq. (“NYCHRL”), seeking all

damages available at law and in equity under those statutes, including but not limited to

applicable liquidated damages, front pay, back pay, unpaid vacation and other leave pay,

punitive damages, interest, attorneys’ fees, and costs.



                                         VENUE AND JURISDICTION

       6.          The Division has original jurisdiction to hear this Complaint and adjudicate the

claims stated herein under New York State Executive Law § 296, and the New York City

Administrative Code Title 8, Chapter 1 §8-107(1)(a), to redress and enjoin the discriminatory

practices of Respondents.




                                                      2
              Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 4 of 24



                                                  PARTIES

       7.       At all times relevant to this action, Plaintiff Trent was an employee of

Respondents Pace and Wald.

       8.       Respondent Pace University is an educational institution with its principal place

of business within the District.

       9.       Respondent Wald served as Vice President for Marketing & Communications

and Chief Marketing Officer, thus an agent of Pace in a senior management position at Pace.

       10.      Trent was employed by Respondents as Executive Director of Media Relations.

Wald was the manager of the department in which Trent was employed.

       11.       Respondents have offices located at One Pace Plaza, New York, N.Y. 10038.

      12.       At all times relevant hereto, Respondent Pace was Plaintiff’s employer within the

meaning of the NYSHRL § 292 and NYCHRL § 8-102.

      13.       Upon information and belief, at all time relevant to this complaint, Respondent

Wald was an employee of Pace.

      14.       The acts set forth in this Complaint were authorized, ordered and/or done by

Respondents’, officers, agents, employees and/or representatives while actively engaged in the

management and operation of Respondents’ business.

                                              Plaintiff

      15.       Trent is an adult male individual residing in the State of New York, he was

employed by Respondents from on or about May 1, 2014 until August 22, 2017, when he was

terminated.




                                                  3
              Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 5 of 24



                                            Respondents

        16.     Pace is a not-for-profit institution of higher education existing under the laws of

the State of New York with its principal place of business at One Place Plaza, New York, New

York 10038 within this judicial district.

        17.     During the relevant time period Wald was an individual engaged in business in

this judicial district. Wald is sued individually in her capacity as a Senior Manager and agent of

Pace.

        18.     On information and belief, Wald resides at 7 19th Street, New York, New York

10003 in this judicial district.

        19.     On information and belief, during the relevant time period, Wald in her capacity

as a Pace supervisory manager, controlled significant functions of Pace. She determined the

work assignments, supervised employees, including Trent, promoted Pace employees,

established employee schedules, had the authority to hire and terminate employees, was

responsible for marketing Pace to the public, including but not limited to attracting prospective

students on behalf of Pace and growing the number of enrolled students.



                                   FACTUAL ALLEGATIONS

  RESPONDENTS REPEATEDLY SUBJECTED PLAINTIFF TO A HOSTILE WORK
       ENVIRONMENT, SEXUAL HARASSMENT AND GENDER BASED
                        DISCRIMINATION


        20.     On or about May 1, 2014 Trent was hired by Pace as Executive Director of Media

Relations.




                                                  4
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 6 of 24



       21.     From the onset of Trent’s employment and continuing through his termination on

August 22, 2017 Wald exhibited and made her sexual interest in Trent known to Trent and his

co-workers.

       22.     Beginning in Trent’s first week at Pace, and continuing during the entirety of

Trent’s employment with Pace, Wald would, in closed door meetings with Trent in her office, his

office and office conference rooms would have her blouse revealingly unbuttoned and position

herself so that Trent could observe she was not wearing undergarments either above or below the

waist. Wald at times would sit in position across from Trent exposing herself, and would at

other times sit next to Trent and touch his leg to grab his attention wherein he would then

observe her hiked up skirt or her unbuttoned blouse. This occurred hundreds of times on a

regular and consistent basis, both in the office and during outside events.

       23.     The aforementioned activities engaged in by Wald made Trent feel uncomfortable

and embarrassed. Trent was subject to rumor and speculation by his collogues as to Wald’s

obvious sexual obsession with Trent.

       24.     Wald regularly initiated conversations regarding sex, relationships, her interest in

experimenting with women, including group sexual encounters, and other topics wholly

inappropriate in a work setting with Trent.

       25.     Wald would wear revealing attire at the office, then lean unnecessarily close to

Trent balancing a hand on his shoulder to read information displayed on his computer screen.

       26.     At Pace sponsored events Wald routinely made inquiries into Trent’s personal life

and sexual history.

       27.     Wald repeatedly stated to Trent in sum and substance that he would succeed her

in her position, provided that he pleased her, satisfied her cravings and made up for the




                                                 5
              Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 7 of 24



deficiencies she was experiencing in her marriage.



                                     The Marriage Counseling Inquiry

       28.       Starting in May 2014 and on multiple occasions Wald unsolicitedly informed

Trent that she was unhappily married, facts about her husband’s infidelity and how she wanted to

pursue marriage counseling with her husband, however, he refused to participate.

       29.      Beginning in November 2016 and continuing through July 2017, Wald repeatedly

requested that Trent replace her husband as her sexual confidant and participate in marriage

counseling with Wald as her “surrogate” husband. Trent repeatedly rejected such requests.

       30.      In the spring of 2017 Wald overheard Trent conversing with colleagues about

outings and events that had taken place the previous evening and his own comments about

dinning at a Brooklyn Heights restaurant. Wald interjected, although not a party to the

conversation, that she wanted to go on a “date night” with Trent like she had just over heard him

describing.



                                      The 2015 Office Christmas Party

       31.      During the 2015 office Christmas Party Wald displayed inappropriate levels of

sexual affection by standing behind Trent while he was in a seated position and draping her arms

over Trent’s shoulders so that her hands were on his chest, rocking back and forth and rubbing

against him from behind. Wald indicated she liked his suit and asked what brand it was as she

was rubbing her hands across the fabric. Wald indicated to other Pace employees present that

Trent was the best dressed in the office, and how Wald found it attractive that Trent put effort

into his personal appearance and presentation. Wald also made the comment that Trent smelled




                                                 6
               Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 8 of 24



good to her and she then bent down and smelled Trent’s hair. Wald also followed up with that

she could always tell when he was in the office from the smell of his cologne. She asked him the

name of the cologne and how to spell it, Gauthier, after Trent informed her, she was unable to

reiterate it back and stated in sum and substance that she had too much to drink to remember

that. At the conclusion of the evening a group photo was taken during which Wald unsolicitedly

and without warning kissed Trent on the cheek during the photo.

         32.     On information and belief Respondents Pace and Wald have a copy of the

aforementioned photo.

         33.     Trent attempted to deflect her sexual advance so as not to make a scene at the

office Christmas party, nor to suffer the future wrath of Wald which would reveal itself when she

felt her demands were not being addressed as she so desired.

         34.     As a result of Wald’s actions, Trent felt sexualized, emotionally stressed,

overwhelmed, embarrassed and annoyed. Trent was worried for his reputation, that other staff

members believed that he was having a sexual relationship with his boss, Wald, when in fact no

such relationship existed nor was desired by Trent and in fact was affirmatively rebuffed by

Trent.

                                The 2016 Office Outing Threesome Inquiry

         35.     At December 21, 2016 Office Outing located at the Beekman Hotel, Wald

expressed to Trent and others present, her interest in having a sexual encounter with a woman.

She also questioned Trent, and others present about their past sexual experiences, specifically

whether they ever engaged in sexual activity with multiple partners at the same time, colloquially

referred to as a “threesome.”




                                                  7
                Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 9 of 24



          36.     After Wald departed the aforementioned event, Trent spoke with Pace Assistant

Vice President, Leila Franchi and stated “I feel dirty” in reference to being questioned by Wald

as he was. On information and belief, AVP Franchi, is a mandatory reporter under law and Pace

policy.

          37.     In or about May/June of 2016 and August/September 2016, Trent received two

Facetime calls from Wald that when opened revealed Wald nude the first time and barely clothed

the second time. Both times, Trent immediately terminated the calls and would not accept,

answer or return any Facetime call thereafter.

          38.     Trent was startled, shocked and repulsed at seeing his boss nude. It created

feelings of anxiety and fear regarding the stability of his employment since he knew he would

never engage in the relationship Wald was making every effort to initiate.

          39.     As a result of the stress these calls caused Trent, he began the habit of covering up

the inward facing lens of his mobile phone camera with painters’ tape so that in the event Wald

would attempt such behavior again she would be unable to determine if Trent was able to

visually receive such a face time call to discourage any future attempts.

          40.     For Trent’s birthday in July 2016, Wald gave Trent a bottle of Veuve Clicquot

champagne. The gift was presented in a powder blue gift bag and accompanied by a handwritten

note that read, “We’ll celebrate later.”

          41.     In December 2016, Wald called a handful of staff into Trent’s office and

presented him with a set of cufflinks. In the presence of other staff, she detailed at length how

and where she had selected them, and insisted Trent provide her with “a personal lesson on how

to put these on and take them off.” She then directed him to verbally instruct her as she put the

cufflink on his shirt-cuff and then removed it.




                                                    8
                 Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 10 of 24



                                       The Request to Meet at a Hotel Text

           42.      In late 2016 Wald texted Trent and asked to meet her at a hotel for a sexual

liaison.

                 Trent: “Freddi, this is NOT going to happen. Go sober up and I’ll forget this
                             happened.”
                 Wald:      “it’s an amazing hotel. Meet me there.. We’ll have fun Scott!”
                 Trent: “NO MEANS NO, FREDDI! You’ve got to stop this!”
                 Wald:      “you know you want this scott! i know you feeel it. we.ve wanted this
                            for a long time (insert heart emoji here)” (ending with a heart emoji
                            rather than period after the word time) Spelling and capitalization
                            appear as in the original.

                     September 2016 University Relations staff outing at the Gild Hall Hotel

           43.      Mrs. Wald insisted on sitting next to Trent. She proceeded to constantly touch

him, by placing her hand on his hand and leg throughout the two-hour event.

           44.      At the conclusion of the aforementioned Gild Hall staff event, Wald, pressured

Trent to remain and have drinks with her at the hotel bar, wherein she discussed the deficiencies

in her marriage, made blatant sexual overtures, and again pressured Trent to join her in getting a

room at the hotel for the purposes of a sexual encounter.


                               The Sexual Seduction Lunch at the Beekman Pub

           45.      On October 6, 2016, Wald took Trent under the guise of a business lunch to the

Beekman Pub in close proximity to Pace.

           46.      Wald selected a very private booth, in the back private room, where there were no

other patrons at the time.

           47.      Wald attempted to steer her interaction with Trent toward an intimate, physical

relationship.

           48.      Trent rejected Wald’s advances, in response, Wald informed Trent that his




                                                     9
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 11 of 24



employment was terminated.

       49.      When Trent and Wald returned to their office, Trent began to pack his things and

inform colleagues he had been terminated.

       50.      Wald subsequently told Trent to wait, as she had changed her mind. She then

choreographed his interaction and email exchanges with Human Resources Assistant Vice

President, Betsy Garti, to conceal her motive and the true circumstances of what had occurred,

and explain to the staff why Trent had announced a termination.

       51.      Trent, desperate to save his job, complied with Wald’s instructions and wrote a

letter to Wald indicating how important his job was to him.

       52.      Wald later apologized to Trent for her actions, re-hired him that evening and

repeatedly ordered him not to disclose or discuss what had happened to any University Relations

staff or other Pace employees.

       53.      Wald’s efforts to seduce Trent under the guise of a business lunch left Trent

shaken, depressed, anxious, and grappling with the disheartening prospect of having to engage in

sexual relations with his boss as a condition of keeping his employment.

       54.      Later in October of 2016 after the aforementioned Sexual Seduction lunch at

Beekman Pub and the events thereafter, in a highly visible and hostile act of retaliation for Trent

spurning Wald’s sexual advances, Wald took away Trent’s executive office, office furniture, and

essential equipment including but not limited bookcase, issued a desk half the size, from

previously assigned, reduced two computer screens to one, there was insufficient space to store

files in his new smaller office which required the use of outside unsecured filing cabinet space.

Despite his duties and position as the second ranking member of University Relations at the time,

Wald relocated Trent to a windowless office less than half the size, in an area occupied by entry-




                                                10
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 12 of 24



level and support staff. She then awarded Trent’s large vacated office to her assistant, an

administrative support employee.

       55.      Wald’s retaliatory action made it impossible for Trent to conduct confidential

meetings or telephone calls and protect sensitive material and confidential files.



                                   December 2016 Art Gallery Incident

       56.      At a December 1, 2016 art gallery event, located on East 79th street in Manhattan,

to which Wald insisted that Trent to accompany her to, Wald became quickly and noticeably

intoxicated, groping Trent repeatedly, and at one point, following him into the bathroom. Her

efforts to engage him in sexual activity were thwarted by a University Relations staff member

who Trent had arranged to accompany him to the event for that express purpose. At one point,

Wald remarked, “No one will be having sex in that shower tonight!” Shortly after, Trent

discovered that the shower in the gallery bathroom was being used as temporary storage for

framed artwork.



                        The December 2016 University Relations Holiday Party

       57.      At the Christmas Party, Wald made very open, obvious and aggressive sexual

advances toward Trent. Such as removing Trent’s tie and unbuttoning his shirt in full view of

other University Relations staff. Wald seductively and aggressively groped his chest and

buttocks. Wald also pressed herself against Trent and put her hand and arms around his body.

During this interaction between Trent and Wald, Wald had in her possession a miniature red

Santa hat and stated in sum and substance to Trent, that although he doesn’t wear hats on his

head, does he wear hats on his little head? It was obvious to Trent Wald was referencing Trent’s




                                                11
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 13 of 24



genitalia. Wald also likened the Santa hat size and shape to a diaphragm (female contraceptive

device). Wald then expressed to Trent that she no longer had to use diaphragms anymore,

which Trent construed as an unmistakable sexual overture.

       58.      As a result of Wald’s behavior, Trent was repeatedly approached by other

University Relations staff and other Pace employees inquiring about whether he and Wald were

engaged in a sexual relationship.

       59.      As a result of Wald’s actions, Trent became the subject of ridicule, gossip, and

speculation by other University Relations employees about his relationship with Wald, his

supervisor.

       60.      As a result of Wald’s actions at the 2016 Christmas party Trent felt humiliated,

embarrassed, fearful of incurring Wald’s wrath in rejecting her overtures. In response to Trent

rebuffing Wald during this event Wald ridiculed Trent verbally in front of Trent’s co-workers

and other Pace staff and administrators; Wald also ridiculed him again in an office email sent at

9:17am the next day to department staff.

       61.      In January 2017, Wald called Trent and another male University Relations staff

member into her office, requiring them to pose for a photo which Wald that digitally transmitted

to a woman Wald identified as her best friend. In that communication and again in Wald’s office

two days later, Wald referred to Trent and the other male employee as her “boyfriends” and

“boytoys.” Wald subsequently posted that photo to her personal social media accounts. This

same behavior repeated itself between Wald and Trent in June 2017, wherein Wald again called

Trent along with the same other male employee into her office, photographed them and again

referred to them as her “boyfriends” and “boytoys.”




                                                 12
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 14 of 24



       62.      The aforementioned “boyfriends” and “boytoys” incidents caused Trent to feel

demeaned, sexualized and like he was “piece of meat.”

       63.      On January 16, 2017, Wald sent Trent an email stating she had some “crazy stuff”

she wanted to share with him privately, by email, text message, and on the phone. Wald later

that evening telephoned Trent and shared sexually explicit gossip about other Pace employees

including but not limited to the incoming President, Marvin Krisolv.

       64.      On the evening of Friday, January 27, 2017, Wald sent a number of emails to

Trent from four separate accounts. In one of those e-mails, specifically sent after 8:00pm, Wald

said “Getting thru my cocktail – then will write…watchout!!”

       65.      Later that evening of January 27th Wald sent another email at 9:34pm and opened

with “I really wanted to apologize to you and beg you not to post this exchange on FB

(Facebook).” She went on to say that with Trent, she’s “like a maniacal dog not letting go of a

bone” and that Trent “did not deserve my crazy mood and wrath.” Wald admitted to her

“obsessiveness” with Trent and predicted their “friendship” and “interesting feelings” would

“last wayyyyyy beyond Pace.” She also admitted to feeling a “shocking, mysterious,

heartbreaking, repressed, raging feeling” she struggles with when “losing a close friend and

lover.” In that same email Wald made note Trent’s political affiliation and her willingness to

forgive him for it because his sartorial choices “upgrades your brand and redeems your worth to

me.”

       66.      Wald had a self-professed sexual obsession with Trent, that she voluntarily

revealed, admitted and acted upon at every opportunity; in person, via email, telephone and text.

       67.      Wald was so relentless in her pursuit that Trent found it difficult to escape her

contact via text, telephone and email even during periods of time he was away from Pace.




                                                 13
                 Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 15 of 24



Wald’s conduct occurred on nights after working hours, on weekends at all hours of the day and

night, on holidays and even on vacation under the limited opportunity Trent had to actually take

vacation time.

           68.      During one of Wald’s obsessive incidents, Trent was traveling underground for

approximately 20 minutes on the New York City subway when Wald was attempting to contact

him via telephone and text. When Trent exited the subway he reestablished telephone cellular

service and received contact from Wald, who verbally terminated Trent due to his period of

unavailability, but within the span of approximately 30 minutes rescinded his termination but

order him to limit his travels to surface transportation going forward.

           69.      Wald’s obsessive behavior caused Trent embarrassment, anxiety, depression,

emotional stress and impacted his personal outside relationships. As result of the emotional toll

Wald’s behavior took on Trent, he began to have intimacy issues with his then romantic partner.



                     The March 2017 Accidental Student Death by Autoerotic Asphyxiation

           70.      Upon learning of a student death by autoerotic asphyxiation (a state of asphyxia

intentionally induced so as to heighten sexual arousal during masturbation1), Trent discussed

with Wald and Assistant Vice President Leila Franchi how Pace should respond to the press once

and if the incident was covered by the media.

           71.      After being briefed on the aforementioned incident, Wald, in the presence of AVP

Franchi, inquired of Trent if he had ever engaged in such masturbatory activity or if he knew

others that did and whether he knew if it was a common practice among men in general.

           72.      During the entirety of Trent’s employment with Respondents, Wald expressed to



1
    Merriam-Webster Dictionary definition.


                                                   14
              Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 16 of 24



Trent that her husband had experienced a declining interest in sexual activity with her, and

preferred to watch. Wald expressed her resulting frustration with the situation between her and

her husband and referenced the use of sex toys and vibrators.

        73.      During April of 2016, Wald entered Trent’s office and commented on a movie

prop of a grenade that he had displayed on his bookshelf and inquired if the item was a vibrator

sex toy. At the time this occurred Trent was on a conference call with a New York 1 news

reporter and had muted the telephone call. When Trent unmuted the telephone call, Wald in the

background began to mimic the buzzing sounds of a vibrating sex toy. This unprofessional

behavior caused Trent embarrassment and worry that it would have compromised Trent’s

relationship with that reporter and that media outlet, thereby affecting his ability to perform his

job functions and liaise with members of the media.



                         The June 2017 Spirit of Pace Awards (“SOPA”) Event

        74.      In June of 2016 at the Museum of Natural History Pace held its annual

fundraising dinner.

        75.      Wald insisted that Trent sit next to her at her table, pulling him away from a

conversation he was engaged in and leading him to her table. Wald openly stated that she never

brought her husband to these events so as “not to spoil her fun.” Approximately ten other people

were seated at the table including other senior staff members of Pace.

        76.      Throughout the evening Trent and others observed Wald consume alcohol, she

became load and animated. She insisted on orchestrating group photos in which she insisted

Trent be at her side, where she would drape her arm possessively around Trent, making Trent

feel like chattel.




                                                  15
                 Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 17 of 24



           77.      Wald engaged in loud sexually charged conversation with Trent and others seated

at the same table. She made derogatory comments about other Pace staff, and expressed surprise

and disapproval when informed that a senior staff member was in a biracial relationship. During

this time Wald was seated next to Trent she was rubbing Trent’s leg, touching his arm, offered

Trent alcohol which Trent took to be an effort to lower his inhibitions in order to increase the

likelihood of a sexual encounter with Wald. She pulled his hand on to her lap under the guise of

examining the cufflinks he was wearing

           78.      Also present, although seated at a neighboring table was Robert Keating

(“Keating”), Pace’s Vice President for Strategic Initiatives and Senior Advisor to the University

President.

           79.      On information and belief, Vice President / Senior Advisor Keating, is a

mandatory reporter under law and Pace policy.

           80.      At point in the evening a Pace staff member informed Trent that Keating wanted

to speak with Trent. Trent went over to speak with Keating and Keating state that Wald was

“out of control” and her sexually focused conversation was inappropriate. Keating asked Trent

to rein Wald in and restrict her ability to order more wine.

           81.      Later Keating approached Trent’s table himself, leaned into Wald and stated, “My

dear, I’m suspending the First Amendment at this table. We have guests whose checks haven’t

cleared yet.”

           82.      Later during the event Trent ran into Keating, and Keating stated to Trent, “My

boy, I don’t envy you, herding feral cats in estrus.”2




2
    Oxford Dictionary: A recurring period of sexual receptivity and fertility in many female mammals; heat.


                                                          16
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 18 of 24



       83.      Trent left the event feeling emasculated and despondent, dreading the calls and

texts that he knew would soon begin receiving from her. The event marked another example of

Wald’s sexual harassment, hostile work environment she maintained, the senior management’s

awareness of Wald’s conduct, and its refusal to do anything about it.



                Pattern and Practice of Gender-based Discrimination by Wald and Pace

       84.      In an October 13, 2016 memo from Mrs. Wald to the Operations Committee,

Associate Vice President for Human Resources, Betsy Garti, the Management Council and the

School Marketing Directors, Wald announced her reorganization of University Relations,

including eight (8) staff promotions that were made as part of the reorganization. All the

promotions went to female members of the staff.

       85.      Of the eight (8) staff members forced out of the University Relations or outright

terminated by Wald between May 1, 2014 and Trent’s termination on August 22, 2017, seven (7)

were male—including Trent.

       86.      Of those eight (7) male employees who involuntarily left University Relations, all

but one had been replaced with new female employees.

       87.      On information and belief, after Trent’s termination, he was replaced as Executive

Director of Media Relations by a female who possessed substantially less experience, yet was

paid more than Trent was paid.

       88.      On information and belief, Pace’s Assistant Vice President, Betsy Garti, of

Human Relations was aware of and implicitly endorsed the gender discrimination perpetrated by

Wald since terminations, hiring and promotions were processed through AVP Garti’s department

which coordinated and oversaw all hiring, transfers, promotions and terminations at Pace.




                                                17
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 19 of 24



       89.      Wald enforced gender discrimination in University Relations by her nominations

for “Setting the Pace” and “Fast-Track Management,” two intensive, year-long management

development programs offered by the university and designed to cultivate leadership ability.

Wald promised to install Trent as her successor provided he “satisfied (her) needs sufficiently.”

Wald ultimately refused to nominate Trent or any male employee to participate in the leadership

programs.

       90.      Wald would submit just one nominee per program each year, and she insisted the

nominees be female. In retaliation for rejecting her sexual advances, Wald refused Trent’s

requests to participate in “Setting the Pace” and “Fast-Track Management” in 2014, 2015 and

2016, and instead offered nominations for both programs to his female subordinate in 2016, and

other female members of University Relations in the other years, including to female members of

University Relations whom had not expressed any interest in participating in the training

programs over males who had expressed an interest.

       91.      In October 2016, Wald retaliated against Trent for rejecting her sexual overtures

by taking away his executive office and giving it to a lower level female employee; further

detailed in paragraph 44. From that point until relocating to new offices in June 2017, all

University Relations executive offices were occupied by female staff even though there were

higher ranking titled male employees, such as Trent in the department.

       92.      On information and belief, female University Relations staff members were

allowed to work flex hours, leave early, work from home, and use their vacation and personal

time at will. Trent was repeatedly denied this, with leave requests denied, limited, or approved

then rescinded, and required to work nights, weekends and holidays. On information and belief,

female staff members were not similarly restricted. At the time of his termination, Trent had




                                                18
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 20 of 24



accumulated five (5) months of paid leave that he wasn’t allowed to use, nor has he been

compensated for totaling approximately $75,000.00.

       93.       Wald routinely assigned Trent projects unrelated to his actual job

responsibilities, including extensive work on personal projects of Wald’s, unrelated to her Pace

University position, all the while still holding Trent responsible for his Pace University duties

and deadlines. On information and belief, Wald did not require female members of University

Relations staff to work on projects outside of their responsibilities or unrelated to the university.

       94.      Wald required Trent to be available at all hours of the day and night, and on

weekends, while on information and belief, female members of his department were only

required to work 35-hour work weeks.

       95.       On information and belief, males in the University Relations department were

diminished and verbally disparaged, were given disproportionately higher volumes of and more

difficult work, and with shorter deadlines. Female members of University Relations were not

required to be available after hours or on weekends, as Trent was.

       96.       So pervasive was Wald’s sexual harassment, hostile work environment and

relentless work schedule directed at Trent during his tenure at Pace, that Wald’s unrelenting

behavior caused Trent so much stress that he sought professional psychological counseling.


        RESPONDENT PACE FAILED TO TAKE STEPS TO PREVENT AND REMEDY
           THE HOSTILE WORK ENVIRONMENT AND SEXUAL HARASSMENT
                           PERPETRATED BY WALD

       97.      After receiving the aforementioned e-mail of January 27, 2017 Trent submitted a

copy of same via interoffice mail to Pace Assistant Vice President, Betsy Garti, of Human

Resources. Thereafter, Trent contacted AVP Garti to schedule a meeting with her to discuss

Wald’s unrelenting sexual obsession with and harassment of Trent.



                                                 19
             Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 21 of 24



       98.      On information and belief AVP Garti has a personal friendship with Wald.

       99.      AVP Garti would not make herself available to meet with Trent to address Wald’s

sexually obsessive and harassing behavior directed at Trent.

       100.     Although, Trent was never afforded the opportunity to meet with AVP Garti of

Human Resources, Trent did have regular conversations with Robert Keating, Pace’s Vice

President for Strategic Initiatives and Senior Advisor to the University President. During these

conversations, Mr. Keating was made aware of Wald’s behavior directed at Trent. During those

conversations, Mr. Keating would refer to Wald as “that lunatic” and “that nutjob.” Trent was

also present during occasions were Mr. Keating would describe Wald to other senior staff at Pace

using the same terminology as he had expressed to Trent.

       101.     On information and belief, Vice President / Senior Advisor Keating, is a

mandatory reporter under law and Pace policy.

       102.     Trent also had regular conversations with Pace Assistant Vice President of

Government and Community Relations Venessa Herman, regarding Wald’s behavior towards

Mr.Trent.

       103.     On information and belief, AVP Herman, is a mandatory reporter under law and

Pace policy.

       104.     Pace Associate Director for University Relations Cara Cea, was a first-hand and

frequent witness to Wald’s harassment, discrimination and retaliation directed at Trent and the

hostile work environment Wald fostered and maintained.

       105.     On information and belief, Associate Director Cara Cea, is a mandatory reporter

under law and Pace policy.




                                                20
           Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 22 of 24



       106.    Respondent Pace knew or should have known about Wald’s sexual harassment of

Trent. Senior management was aware of but neglected to take any reasonable or appropriate

corrective action.

                                          Trent’s Termination

       107.    On August 22, 2017, Trent was called into a meeting with Wald and Associate

Vice President for Human Resources, Betsy Garti and terminated.

       108.    Trent was not provided a reason for such action in written form as is the policy

and practice of Pace. Trent was only informed by AVP Garti that said action was being taken

due to “subpar performance.”

       109.    Trent had never received any prior written notifications of any deficiency in his

work performance, and in fact had received repeated written praise from Wald regarding the

fulfillment of his employment duties.

       110.    It is apparent that Trent’s termination was a direct and proximate result of his

continued rebuffing and refusal to gratify the sexual desires of Wald.

       111.    Respondents actions violated Trent’s rights under Title IV, Title IX, New York

State Executive Law § 296, and the New York City Administrative Code Title 8, Chapter 1 §8-

107(1)(a) to be free from gender-based discrimination in employment; to be free from an

employment environment free of sexual harassment and retaliation.

       112.    Based on the foregoing, Trent charges the Respondents with unlawful

discriminatory practices relating to employment because of sex and retaliation in violation of

New York City Human Rights Law and New York City Administrative Code § 8-101 et seq.

Trent also charges Respondents with violating Title VII of the Civil Rights Act of 1964 as

amended and Violations of Title IX of the Education Law.




                                                21
          Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 23 of 24



       113.   Tent has not yet commenced any other civil actions, nor does he have an action

pending before any other administrative agency, under any state or local law, based upon these

same unlawful discriminatory practices.




Dated: New York, New York
       December 31, 2019
                                                           Submitted,

                                                           ______________________________
                                                           Roger S. Blank, P.C.
                                                           Attorney for Plaintiff, Scott Trent
                                                           387 Park Avenue South, 5th Floor
                                                           New York, New York 10016
                                                           917-882-2133
                                                           RogerBlankEsq@mac.com




                                               22
              Case 1:20-cv-00005 Document 1-3 Filed 01/02/20 Page 24 of 24


NEW YORK CITY COMMISSION OF HUMAN RIGHTS
                                                                                         x




SCOTT TRENT,



                                             Plaintiff,                                         VERIFICATION



-against


PACE UNIVERSITY and FREDERICA “FREDDI” WALD.



                                             Defendants.



                                                                                         x




STATE OF NEW YORK                       _)

                                        )     ss
COUNTY OF NEW YORK )




           SCOTT TRENT, being duly sworn, deposes and says that deponent has read the


foregoing COMPLAINT and knows the contents therein; that the same is true to deponent’s own

knowledge, except as to those matters therein stated to be alleged on information and belief, and

that concerning those matters, deponent believes them to be true. The sources of knowledge are


my own information and knowledge.



                                                                                             Jeet Van
                                                                                              SCOTT TRENT




Sworn to before me this 315' Day of December 2019




  f          Notary   Public




                                       a                      i    tt   a   te




                          4                   JANICE S NORIAN

                              q    Notary Public - State of New York

                                     Qualified     in   New York   C                 ;
                                  My Commission Expires Oct 2, "4023             >
